Citation Nr: 0823632	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-30 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1944 
to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
issues originally appealed were characterized as whether new 
and material evidence had been submitted sufficient to reopen 
the veteran's claim for entitlement to service connection for 
a right knee and right hip disability along with entitlement 
to service connection for a left hip disability.  

The Board, in a Decision/Remand of April 2006, found that the 
veteran had submitted new and material evidence sufficient to 
reopen his claim involving the right hip and knee.  
Subsequently, the Board concluded that the claim needed to be 
returned to the RO, via the Appeals Management Center (AMC), 
so that additional medical testing and observation could be 
accomplished with respect to the veteran's claimed 
conditions.  The claim was returned to the Board.  The Board 
however found that additional medical information was needed 
and the claim was once again remanded in May 2007.  The claim 
has since been returned to the Board for review.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2007), this case has been 
advanced on the Board's docket for good cause shown.


FINDINGS OF FACT

1. The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran is service-connected for the residuals of an 
injury to the right foot and ankle.

3.  During service, the veteran did not receive treatment for 
a disability of the hips or right knee.

4.  The veteran has been diagnosed as suffering from 
disabilities of the right hip, left hip, and right knee. 

5.  VA doctors have opined that the veteran's right and left 
hip disabilities, along with that of the right knee, were not 
caused by his military service nor were they the result of or 
affected by his service-connected right foot disorder.  


CONCLUSIONS OF LAW

1.  A left hip disability was not caused by or secondary to 
the veteran's service-connected bilateral foot disabilities 
nor was it caused by or the result of the veteran's military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310(a) (2007).

2.  A right hip disability was not caused by or secondary to 
the veteran's service-connected bilateral foot disabilities 
nor was it caused by or the result of the veteran's military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310(a) (2007).

3.  A right knee disability was not caused by or secondary to 
the veteran's service-connected bilateral foot disabilities 
nor was it caused by or the result of the veteran's military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the AMC in May and December 2006.  These 
letters were sent to the veteran after the Board's April 2006 
Decision/Remand.  These letters informed the appellant of 
what evidence was required to substantiate the claim for 
service connection and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
VA.

Despite the fact that the notice was provided after the 
initial AOJ decisions [the actions originally appealed], the 
Board finds that there was a "lack of prejudice from 
improper timing of the notice."  That is, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record indicates that the veteran 
underwent such an examination in January 2007 and the results 
of that examination have been included in the claims folder 
for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his representative have proffered 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (holding that proper section 5103(a) notice includes 
notice as to the degree of disability aspect of the claim).  
With the initial-disability-rating element of a claim for 
service-connected disability compensation, section 5103(a) 
pre-adjudicatory notice regarding an initial disability 
rating must be provided:  

[T]he Secretary must, at a minimum, 
notify the claimant that, should service 
connection be awarded, a schedular or 
extraschedular disability rating will be 
determined by applying relevant [DCs] in 
the rating schedule, found in title 38, 
Code of Federal Regulations, to provide a 
disability rating from 0% to as much as 
100% (depending on the disability 
involved) based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment.  Moreover, 
consistent with the statutory and 
regulatory history, that notice must 
provide examples of the types of medical 
and lay evidence that the claimant could 
submit (or ask [the Secretary] to obtain) 
that are relevant to establishing a 
disability - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing exceptional 
circumstances relating to the disability.

Dingess, 19 Vet. App. at 488 (citing 66 Fed. Reg. 45,620, 
45,622 (Aug. 29, 2001)).  

In this case, letters to the veteran provided such notice.  
Those letters advised the veteran that he could submit 
evidence showing his service-connected disability had 
increased in severity, and that such evidence might be a 
statement from his doctor or lay statements as to personal 
observations.  He was also asked to provide VA with 
information as to where he had received medical treatment and 
to submit any pertinent evidence in his possession to VA.  He 
was again advised of VA responsibilities in developing his 
claim, and he was also advised how VA determines the 
appropriate disability rating to assign to a service-
connected disability and how VA determines the effective 
date.  As part of that notice, he was informed that 
disability ratings are assigned based on the nature and 
symptoms of the condition; the severity and duration of the 
symptoms; and the impact of the condition and symptoms on 
employment.  He was advised to submit evidence that might 
affect the assigned disability evaluation, such as, 
information about treatment, statements from employers, or 
lay statements.

Clearly the Dingess notice was not provided until after the 
Board's Decision/Remand.  Ordinarily, failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary then has the 
burden to show that this error was not prejudicial to the 
veteran.  Id., at 889.  In order to demonstrate that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).   

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial disability rating-
that is, the veteran's claim had already been more than 
substantiated.  When a claimant then disagrees with VA's 
initial VA determination as to either the disability rating 
or effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim. See Dingess, 19 Vet. App. at 
491. Therefore, in Dunlap, the Court concluded that when a 
first-element notice error occurs and the claim is 
subsequently substantiated, prejudice will not be presumed.  
Rather, the claimant must demonstrate how the notification 
error affected the essential fairness of the adjudication.

Prejudice has not been shown in this case.  Neither the 
veteran nor his representative has argued that the failure to 
provide Dingess notice prior to the initial adjudication of 
the claim by the Board in April 2006 somehow affected the 
fairness of the following proceedings.  Moreover, the 
appellant was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  
Although the veteran did not present testimony before either 
the Board or an RO hearing officer, he did submit additional 
private medical evidence to support his contentions.  There 
is no reason why the Board should not proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

In this case, because each of the requirements of a VCAA 
notice has been fully satisfied, there is no error.  Here, 
the appellant is not prejudiced by the Board's consideration 
of his claim as VA has already met all notice and duty to 
assist obligations to the appellant under the VCAA.  In 
essence, the appellant in this case has been notified as to 
the laws and regulations governing service connection claims.  
He has been advised of the evidence considered in connection 
with his appeal and what information VA and the appellant 
would provide.  He has been told what the VA would do to 
assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Under 38 U.S.C.A. §§ 1110 (West 2002) and 38 C.F.R. § 
3.303(b) (2007), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

With respect to a claim involving service connection, the 
Court has held that 
". . . where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (The Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); and Degmetich v. 
Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

The veteran has come before the VA asking that service 
connection be granted for disabilities of the right and left 
hip along with the right knee.  He has contended that "but 
for" his service-connected bilateral foot disabilities, he 
would not have developed disabilities of the right knee, left 
hip, and right hip.  Alternatively, he has claimed that his 
service-connected foot disabilities have somehow affected his 
hips and his right knee.  Finally, he has averred that when 
he fell in service (and thus injuring both of his feet), he 
also injured his right and left hip along with his right 
knee.  

To support his claim, the veteran has submitted statements by 
three medical providers.  One is from a doctor of medicine 
and two are from doctors of osteopathy.  The medical doctor, 
Dr. J. M. B., provided a written statement in February 2002.  
In that statement, the doctor wrote:

It is possible for an individual who 
falls and sustains metatarsal-fractures 
to injury his hip and knee as well as 
their back.  This pertains to [the 
veteran's] World War II injury or to any 
other patient.  

The second letter was provided by Doctor G. W. L.  He wrote:

Please be advised that [the veteran] 
stated that in the fall of 1944 while 
serving in the US military, he stepped of 
a train and slipped off an embankment and 
fell 30 feet.  This resulted in 
metatarsal fractures of his feet.  An 
injury of this type could result in 
continued orthopedic problems.  It is 
very likely that this incident resulted 
in an injury to his hip, knees, and back 
at the time of his injury.  The patient 
in effect has had knee surgery and 
orthopedic problems to his ankles, lumbar 
spine and hips as well. . . . 

The final note was provided by a VA doctor of osteopathy and 
was dated February 2003.  In that note, the doctor provided 
the following:

	. . . He wondered if some of his 
knee and hip problems could have been a 
result of the fall.  In my opinion his 
hip and knee problems are as likely as 
not to have resulted from his fall in the 
military.  

Following the veteran's submissions, a VA examination was 
accomplished in April 2003.  The examiner did confirm that 
the veteran had disabilities of both hips along with the 
right knee.  She further noted that after reviewing the 
veteran's service medical records, she could not find any 
documented evidence of any type of injury to the right knee 
or the hips.  Moreover, the doctor reported that there were 
no complaints of any pain in the hips or knees while the 
veteran was in service, even immediately after he injured his 
right foot/ankle.  The examiner concluded with the following:

After reviewing all this it is my opinion 
that this veteran's bilateral hip and 
bilateral knee disabilities are not 
likely due to his injury to the right 
foot and ankle, sprained right ankle 
during March while he was in the military 
service.  

The claim was then reviewed by the RO which, in turn, denied 
the veteran's claim.  The veteran appealed to the Board for 
review.  

It is noted that when the veteran appealed the RO's actions, 
the issues on appeal were as follows:

1.  Entitlement to service connection for 
a left hip disability.
2.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
right hip disability.
3.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
right knee disability.  

Upon reviewing the veteran's claim, the Board concluded that 
the veteran had indeed submitted new and material evidence 
with respect to the issues involving the right hip and knee.  
Thus, those two items were reopened.  The Board then remanded 
the claim for the purpose of obtaining additional medical 
evidence.  Said medical evidence was obtained and the claim 
was returned to the Board.  However, the Board determined 
that the medical evidence did not provide sufficient 
information with respect to the veteran's claim, and thus the 
claim was once again remanded.  

As a result of the Board's May 2007, the VA examiner who had 
evaluated the veteran in January 2007 provided an addendum to 
that examination report.  This addendum was produced in 
January 2008.  In that addendum, the doctor wrote the 
following:

The veteran's C-file, including the 
service medical records and the VA 
examinations. . . and the statements by 
Dr. B. . . . and by Dr. L. . . . have 
been reviewed.

....

It is my opinion that this veteran's 
right knee disability, left hip 
disability, and right hip disability are 
not directly related to the in-service 
injury to his right [foot] and right 
ankle with sprain. . . . Also, it is my 
opinion that his current right knee 
condition, left hip degenerative 
osteoarthritis and total hip replacement 
of the right hip are not proximally due 
to the service-connected bilateral foot 
disability.

It is also my opinion that his current 
right knee condition and the left hip 
degenerati[ve] joint disease and the 
total hip replacement of the right hip 
are not permanently aggravated by the 
veteran's service-connected bilateral 
foot disability.  It is my opinion that 
he had degenerative joint disease of the 
left knee and left hip and right hip, and 
subsequently had right hip replacement 
done.  All these conditions are age-
related and not related to his military 
service.  

The claim has since been returned to the Board for review.  

First, in determining whether evidence submitted by a veteran 
is credible the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The veteran 
has provided three statements from medical providers with 
respect to the veteran's right and left hips and the right 
knee.  Of particular note is that none of the doctors has 
reported that they have had the opportunity to review all of 
the veteran's medical records stemming from his military 
service to the present.  Moreover, none of them has supported 
any of their assertions through the submission of reference 
material or treatises.  In light of this, the Board believes 
that these three statements are not credible or probative, 
and do not add weight to the overall claim.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

Additionally, while the argument has been made that the three 
statements represent opinions provided by medical experts and 
as such, should be taken as proof with respect to the 
veteran's claim, the Board disagrees.  It is true that these 
individuals have received medical training.  However, that 
training does not, in and of itself, qualify the doctors to 
make medical opinions that would establish a nexus or 
causation.  This is especially the case since there are no 
records or medical evidence that would corroborate the 
individuals' assertions.

The Board thus finds the assertions made by the three 
individuals as inconclusive and speculative.  In other words, 
they are not definitive in proving the claim.  The assertion 
is deemed to be of limited weight as the statements fails to 
assert a medical basis upon which the supposition was 
predicated.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his/her suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA,  . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinion provided by 
the VA examiner has refused to etiologically link the 
veteran's current right and left hip disabilities, along with 
the right knee disorder, with the veteran's military service 
or his service-connected right foot disability.  The examiner 
has further concluded that the service-connected foot 
disability has not had a debilitating affect on the 
conditions affecting the right hip, right knee, and left hip.  
With respect to the opinion given by the doctors, they did 
not provide any documentation that would corroborate their 
assertions.  Two of the examiners admitted that they were 
relying upon the history provided to them by the veteran.  
None of the three had the veteran's complete medical files in 
front of them when they made their hypotheses.  Moreover, 
none of the three proffered any type of documentation that 
would establish a time-line or chronicity of the assertions 
they have made.  Hence, the Board finds that these statements 
to be less probative because they are less-informed.  On the 
other hand, the most recent VA examiner thoroughly reviewed 
the veteran's claims file including all clinical records 
prior to rendering a final diagnosis.

While the record indicates that the veteran has been treated 
over the years for disabilities involving the right hip, 
right knee, and left hip, the evidence does not conclusively 
and without speculation show that any of these three 
conditions were somehow related to the veteran's service or 
his service-connected foot disability.  The evidence also 
does not indicate or suggest that the right foot disability 
aggravated the veteran's right hip, right knee, or left hip 
disabilities.  Moreover, the clinical medical evidence does 
not support the assertions of the veteran that he began 
experiencing problems with all three claimed conditions while 
he was in service.  Thus, despite the appellant's 
contentions, medical evidence showing that the veteran's 
current right knee, left hip, and right hip disabilities were 
caused by or related to his service or to his service-
connected disabilities has not been presented.  Therefore, it 
is the conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service or his service-connected right 
foot disability did not cause or contribute to the veteran's 
development of disabilities of the right hip, left hip, and 
right knee.  Hence, service connection is denied.


ORDER

1.  Entitlement to service connection for a left hip 
disability is denied.

2.  Entitlement to service connection for a right hip 
disability is denied.

3.  Entitlement to service connection for a right knee 
disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


